Citation Nr: 0530847	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  95-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain prior to April 12, 2001.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain on or after April 12, 2001.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for a 
lumbosacral strain and assigned a noncompensable evaluation 
effective from September 1, 1993.  The veteran, who had 
active service from June 1957 to June 1960, from July 1977 to 
February 1978, and from April 1978 to August 1993 as well as 
active duty for training from November 1966 to April 1967, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in October 1997, June 2003, and March 
2004, and that development was completed by the RO and the 
Appeals Management Center.  The case has since been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 12, 2001, the veteran's lumbosacral strain 
was not manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position

3.  Prior to April 12, 2001, the veteran's lumbosacral strain 
was not productive of more than slight limitation of motion.
  
4.  On or after April 12, 2001, the veteran's lumbosacral 
strain has not been shown to be severe with listing of the 
whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.
 
5.  On or after April 12, 2001, the veteran's lumbosacral 
strain is not productive of more than moderate limitation of 
motion.

6.  On or after April 12, 2001, the veteran's lumbar strain 
is not productive of forward flexion of the thoracolumbar 
spine 30 degrees or less or of favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a lumbosacral strain prior to April 12, 2001 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2001-2004).

2.  The criteria for an initial evaluation in excess of 20 
percent for a lumbosacral strain on or after April 12, 2001 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 
(2001-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 1994 and June 
2002 rating decisions, as well as the December 1994 Statement 
of the Case and the July 1995, June 2002, November 2003, and 
March 2005 Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reason his claim 
was denied.  In addition, letters were sent to the veteran in 
January 2003 and March 2004 that specifically informed him of 
the substance of the VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the January 2003 and March 
2004 letters essentially satisfied the notice requirements 
by: (1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board acknowledges that the January 2003 and March 2004 
letters were provided to the appellant after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in March 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in January 1994, April 1999, April 
2001, and January 2005, and he was provided the opportunity 
to testify at a January 1995 hearing before a hearing officer 
at the RO as well as at a June 1997 hearing before the Board.  
The veteran has not made the Board aware of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.
Background and Evidence

A rating decision dated in May 1994 granted service 
connection for a lumbosacral strain and assigned a 
noncompensable evaluation effective from September 1, 1993.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in January 1994.  A June 2002 decision 
review officer decision later increased that evaluation to 10 
percent effective from September 1, 1993 and to 20 percent 
effective from April 12, 2001.  During the pendency of the 
appeal, the veteran's 10 percent and 20 percent disability 
evaluations have remained in effect until the present time.

The veteran was afforded a VA examination in January 1994 
during which he had complaints of some low back pain.  A 
physical examination did not find the veteran to be in any 
acute stress, and he walked with a normal gait.  He had 
forward flexion to 50 degrees, extension backward to 40 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 30 degrees, and rotation to 40 degrees 
bilaterally.  There were no neurological deficits, and his 
strength was good.  Although the veteran complained of some 
moderate pain and stiffness, an examination of his 
lumbosacral spine did not reveal any deformity, edema, 
tenderness, or muscle spasm, and his range of motion was 
noted to be completely normal in all directions.  A straight 
leg raising test was 70 degrees bilaterally with negative 
League's phenomenon.  X-rays were also obtained of the 
lumbosacral spine, which showed narrowing of the L5, S1 disc 
space and the anterior spurring of other lumbar vertebral 
bodies.  The veteran was diagnosed with a lumbosacral strain 
from history that was manifested with complaints of low back 
pain as well as with spondylosis of the lumbosacral spine 
that was also manifested by low back pain and marked changes 
in x-rays.

In his August 1994 Notice of Disagreement, the veteran 
claimed that he had constant back pain and also contended 
that his disability prevented him from performing most manual 
labor.  

In his January 1995 hearing testimony before a hearing 
officer at the RO, the veteran stated that he experienced 
pain when he woke up and had limitation of motion to the 
point that he could not get out of bed.  He indicated that 
the pain usually subsided after he moved around for a couple 
of hours, and he also noted that he had difficulty bending 
over and squatting.  The veteran further testified that 
stretching and Tylenol alleviated his symptoms.  

Private medical records dated from October 1995 to May 1998 
document the veteran's treatment for various disorders, 
including his lumbosacral strain.  
In January 1997, the veteran's spine was evaluated at which 
time he was diagnosed with right low back pain.  The veteran 
rated his back pain at that time as a four out of a scale of 
one to ten, and he indicated that it was a five at its worst.  
His functional limitations included driving five minutes, 
sitting five minutes, and running half a mile.  He was not 
taking any medications, and it was noted that he had had 
physical therapy and saw a chiropractor with good results.  
His primary problems were listed as decreased range of 
motion, strength, and function as well as increased pain.  
The veteran returned for a reevaluation in January 1997 at 
which time it was noted that his pain had diminished and that 
he was able to work a full day with such pain.  He was seen 
once again in January 1997 at which time he rated his pain as 
a two on a scale of one to ten.  His functional limitations 
were listed as driving 15 to 20 minutes and sitting for 15 
minutes.  X-rays were obtained, which showed arthritis, and 
it was noted that had received physical therapy for one month 
with good results.  In February 1997, the veteran reported 
having purchased back support, which seemed to help, and the 
treating physician indicated that he was steadily improving.  
It was also noted at that time that he was able to work a 
full day with minimal discomfort.  The veteran later sought 
treatment in April 1998 at which time he complained of severe 
back and hip pain.  He was prescribed Percocet and instructed 
to rest and apply local heat.  The veteran was subsequently 
seen in May 1998 at which time he reported having back pain 
on and off again during the past several years.  A physical 
examination did not find any tenderness of the lumbosacral 
spine, and he had full range of motion as well as normal 
motor, sensory, and gait.  He was diagnosed with lumbar 
sprain, disc disease, and muscle spasm.

In his June 1997 hearing testimony before the Board, the 
veteran related he had constant back pain and that his motion 
from side to side was limited, as was his ability to bend and 
reach.  He indicated that stretching helped alleviate such 
pain, and he noted that he had been undergoing physical 
therapy for his back.  He also reported using a supportive 
device while driving in his car and indicated that he took 
Tylenol when his back pain became severe.  The veteran 
further testified that his back made it difficult for him to 
drive and to play sports.  He stated that surgery had not 
been recommended for his back.

Private medical records dated in June 1998 indicate that a 
MRI of the veteran's lumbosacral spine was obtained, which 
revealed mild spondylosis of the lumbosacral spine with mild 
central stenosis and foraminal stenosis secondary to the 
degenerative changes noted.

The veteran was afforded a VA examination in April 1999 
during which he reported having daily pain for many years for 
which he received physical therapy.  He stated that he was 
able to deal with his pain until the previous summer at which 
time he had a severe exacerbation.  He related that he had 
remained in bed for several weeks during that exacerbation, 
as he could not get up and experienced severe back pain that 
radiated into his left leg.  He denied having any numbness or 
tingling.  It was also noted that he had received three 
epidural steroid injections over the previous six to eight 
months, which had provided him pain relief.  His current 
complaints included constant pain in the small of his back 
with radiation of the pain into the left buttock and left leg 
as well as occasional radiation to the left ankle region.  
The veteran denied having any stiffness, weakness, lack of 
endurance, or fatigability, and it was noted that he was 
quite active, worked full-time, and walked two miles a day 
for 30 to 45 minutes.  Although the veteran noted that his 
back sometimes became slightly stiff with longer periods of 
driving, he did not specifically describe difficulty driving 
related to his back pain, and the examiner commented that 
that there was no limitation in terms of his occupation based 
on his low back pain.  The veteran did indicate that 200 
milligrams of Advil taken two to three times per day was very 
helpful in alleviating his pain, but he did not wear any type 
of back brace, nor did he use a cane or crutches.   

A physical examination found the veteran to have 80 degrees 
of forward flexion with some increased discomfort felt over 
the lumbosacral spine.  He had extension to 20 degrees as 
well as side bending and left and right rotation to 45 
degrees.  There was mild loss of normal lumbar lordosis.  On 
palpation of the lower lumbosacral spine, there was no 
paraspinal muscle spasm or any tenderness to the paraspinal 
muscles, but there was very mild tenderness on palpation of 
the paraspinal muscles to the left.  There was no gluteal 
tenderness on the left.  Strength in the lower extremity 
muscles was normal bilaterally, and sensation was intact in 
the bilateral lower extremities, except for an indistinct 
area on the dorsum of the left foot.  The veteran ambulated 
with a nonpainful gait, and there was no limp.  He did not 
have any difficulty walking on his toes or heels or 
performing a full squat.  X-rays were obtained, which showed 
degenerative changes that were most significant at L5-S1.  
The examiner diagnosed the veteran with chronic lumbosacral 
strain and indicated that there was no loss of range of 
motion and chronic nondisabling pain.  He also noted that a 
MRI had revealed osteoarthritis and commented that that his 
lumbosacral spine pain did not significantly limit his 
functional ability in any way.  

The veteran was provided a VA examination in April 2001 
during which he complained of having chronic low back pain as 
well as of numbness and pain radiating down to his left lower 
extremities.  Prolonged sitting as well as any bending 
activity aggravated his low back pain, and driving long 
distances also bothered him.  He had difficulty going up 
stairs, and he could only walk one mile because of his low 
back and left leg pain.  The veteran described an incident 
two years earlier during which his back gave out and he 
collapsed to the floor and could not get up for approximately 
six weeks.  He indicated that he usually had a yearly severe 
attack of pain, but he also noted that his last severe 
exacerbation was two years earlier.  The veteran further 
related that had been receiving chiropractic treatment three 
or four times per year, which helped to relieve his pain.  He 
also stated that he only took Advil for sleep when his pain 
was bad and that he otherwise avoided taking medication.  He 
had refused an opportunity to have surgery.   

A physical examination did not find the veteran to be in any 
acute distress, and his gait did not show any limping.  An 
inspection of his back did not reveal any deformity or 
curvature, but there was marked tenderness in the left lower 
lumbar paraspinal muscles, which he identified as the site of 
his constant pain.  Trunk forward bending was limited to 60 
degrees with pulling and tightness at the end.  
Hyperextension was limited to 10 degrees with some discomfort 
at the end, and lateral bending was limited to 20 degrees 
toward the right and to 22 degrees toward the left with 
discomfort at the end.  Rotation was limited to 30 degrees 
toward the left and to 20 degrees toward the right.  Straight 
leg raising test was negative, and the veteran was able to 
walk on his heels and toes without difficulty.  There was no 
focal weakness in his lower extremities.  Deep tendon 
reflexes were 1+ in the left knee, 2+ on the right knee, and 
2+ in the ankles, and his pinprick sensation was intact in 
the lower extremities.  The examiner commented that there was 
evidence of chronic degenerative lumbar disease and arthritis 
in the lumbar spine with the disc bulging at L3-L4 
encroaching central canal and neural foramen at L3-4, which 
may have been causing his deep tendon reflex decrease on the 
left knee as well as some anterior left thigh pain radiating 
down to the anterior medial calf that was left L4 nerve root 
distribution.   He stated that this finding was comparable 
with his complaints of the numbness and tingling and pain 
distribution along the left leg.  There was also a loss of 
signal of the disc at L5-S1 as well as mild to moderate disc 
protrusion at L4-L5 with neural foraminal encroachment and 
central canal.  It was noted that the veteran had bad days 
throughout the year at which time he had been provided 
chiropractic treatment, which helped him.  The examiner 
commented that the veteran may lose additional range of 
motion and significant functional impairment during flare-ups 
and strenuous activity involving his back.  He also stated 
that the veteran tended to sometimes have exacerbation with 
his multiple disc lesions and arthritis with even slight 
activity.

The veteran was afforded a VA examination in January 2005 
during which he reported having his physical activities 
limited due to his back disorder.  He indicated that he 
avoided any heavy physical activity, such as raking leaves or 
lifting heavy things, but related that he was independent in 
self-care activities.  He reported having two epidural 
injections prior to December 2004 as well as one in December 
2004, which had helped him.  The examiner also reviewed a 
copy of a MRI taken several months earlier.  A physical 
examination did not show the veteran to have any limping, but 
on standing, there was mild thoracic scoliosis noted.  
Truncal forward bending started to be uneasy and 
uncomfortable around 45 degrees, but forward flexion was 
possible to 55 degrees with pain.  Hyperextension was limited 
to 10 degrees with pain.  Side bending was limited to 12 
degrees to the left and to 14 degrees to the right with 
stiffness, pain, and guarding.  Rotational movement was 
limited to 20 degrees to the right and 15 degrees to the left 
with pain toward the end.  A straight leg raising test was 
negative.  When the veteran was asked to lie down on the 
examining table, he showed guarded, protective movement from 
sitting to supine.  From supine to sitting, he had to roll 
sideways and then needed to get up sideways to a sitting 
position to prevent aggravation of his back pain.  He was 
able to perform ten repetitions of flexion/extension to 
neutral standing position from approximately 30 degrees of 
flexion without much difficulty.  The veteran was assessed as 
having a history of a chronic back strain and multi-level 
degenerative disc disease, and there was also evidence of 
left lumbar radiculopathy.  The examiner commented that the 
veteran appeared to be severely affected by his back 
disability and that he had been living with limitation.  He 
also stated that it could be expected that with a flare-up he 
would lose additional range of motion and experience 
functional loss because of severe back pain and left 
radicular pain requiring epidural injections.

Additional private medical records received in April 2005 and 
dated in May 1998 primarily related to the veteran's 
degenerative disc disease and resulting radiculopathy for 
which service connection has since been established.   

Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his lumbosacral strain.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.  

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from 
September 1, 1993 and to 20 percent effective from April 12, 
2001.  However, applicable law mandates that when a veteran 
seeks an increased evaluation, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not withdrawn his appeal and as such, it remains in 
appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation effective from September 1, 1993 and a 20 percent 
disability evaluation effective from April 12, 2001 under 
38 C.F.R. § 4.71a, Diagnostic Codes 5295-5292.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that the lumbosacral 
strain under Diagnostic Code 5295 is the service-connected 
disorder and that the limitation of motion of the lumbar 
spine under Diagnostic Code 5292 is a residual condition.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
evidence of intervertebral disc disease related to the 
veteran's service-connected lumbar strain, and the veteran 
has been separately service-connected for radiculopathy of 
the left lower extremity, such amendment is not relevant to 
the instant appeal.  Nevertheless, VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the versions of Diagnostic Code 5295 applicable both 
prior to and after September 23, 2002, a 10 percent 
disability evaluation is for assignment for a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is slight, a 10 
percent disability evaluation is warranted.  When limitation 
of motion is moderate, a 20 percent rating is assigned, and 
when limitation of motion is severe, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Additional new regulations that became effective on September 
23, 2003 revised the schedular criteria for the rating of 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that a 
lumbosacral strain will be evaluated under the General Rating 
Formula for Disease and Injuries of the Spine.  Under the 
general formula, a 10 percent disability evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of height.  A 20 percent disability 
evaluation is contemplated when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 6 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is for 
assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (3) (2004). See also 38 C.F.R. § 
4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  


I.  Entitlement to an Initial Evaluation in Excess of 10 
Percent Prior to April 12, 2001

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5295 applicable prior 
to September 23, 2002, the Board finds that the evidence of 
record does not establish entitlement to an initial 
evaluation in excess of 10 percent for a lumbosacral strain 
prior to April 12, 2001.  The medical evidence of record does 
not show the veteran to have muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position prior to April 12, 2001.  The January 1994 
VA examination did not reveal any muscle spasm, and the 
veteran's range of motion was noted to be completely normal 
in all directions.  Although private medical records dated in 
May 1998 did diagnose the veteran with a muscle spasm, a 
physical examination at that time found him to have full 
range of motion, and the April 1999 VA examination did not 
reveal any paraspinal muscle spasm on palpation.  The April 
1999 VA examiner also indicated that the veteran had side 
bending as well as left and right rotation to 45 degrees and 
commented that there was no loss of range of motion.  As 
such, the Board finds that the veteran has not met the 
criteria for an increased evaluation for his lumbosacral 
strain prior to April 12, 2001 under Diagnostic Code 5295.  
The Board finds further that the limitation of motion on 
repeat examination does comport with slight limitation of 
motion under the provisions of former Diagnostic Code 5292.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating prior to April 12, 2001, and no higher.  In 
this regard, the Board observes that the veteran has 
complained of pain on numerous occasions.  However, the 
effect of the pain in the veteran's back is contemplated in 
the currently assigned 10 percent disability evaluation under 
Diagnostic Code 5295-5292.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the veteran denied having any weakness, 
lack of endurance, or fatigability at the time of his April 
1999 VA examination, and the examiner commented that the his 
lumbosacral spine pain did not significantly limit his 
functional ability in any way.  Therefore, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the veteran's 
lumbosacral strain prior to April 12, 2001.


II.  Entitlement to an Initial Evaluation in Excess of 20 
Percent on or after April 12, 2001

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5295 applicable both 
prior to and after September 23, 2002, the Board finds that 
the evidence of record does not establish entitlement to an 
initial evaluation in excess of 20 percent on or after April 
12, 2001.  The medical evidence of record does not show the 
veteran to have listing of the whole spine to opposite side, 
a positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The April 2001 VA examination did not find the 
veteran to be in any acute distress, and his gait was normal 
without any limping.  The examiner also noted that the 
veteran was able to walk on his heels and toes without 
difficulty and stated that inspection of his back did not 
reveal any deformity or curvature.  The veteran had trunk 
forward bending to 60 degrees, lateral bending to 20 degrees 
toward the right and to 22 degrees toward the left, and 
rotation to 30 degrees toward the left and to 20 degrees 
toward the right.  In addition, the January 2005 VA 
examination did not find the veteran to have any limping.  
Although he did have mild thoracic scoliosis, and truncal 
forward bending became uneasy and uncomfortable around 45 
degrees, the January 2005 VA examiner indicated that forward 
flexion was possible to 55 degrees with pain.  Additionally, 
the veteran had side bending to 12 degrees to the left and to 
14 degrees to the right, and rotation to 20 degrees to the 
right and to 15 degrees to the left.  As such, the veteran 
has not met the criteria for an initial evaluation in excess 
of 20 percent on or after April 12, 2001 under Diagnostic 
Code 5295.  

When the evidence of record is considered under the schedular 
criteria of Diagnostic Code 5292 applicable both prior to and 
after September 23, 2002, the Board is of the opinion that 
the veteran is not entitled to an initial evaluation for his 
lumbosacral strain.  The medical evidence of record does not 
show the veteran to have severe limitation of motion.  The 
April 2001 VA examination found the veteran to have trunk 
forward bending to 60 degrees, hyperextension to 10 degrees, 
lateral bending to 20 degrees toward the right and to 22 
degrees toward the left, and rotation to 30 degrees toward 
the left and to 20 degrees toward the right.  In addition, 
the January 2005 VA examiner found the veteran to have 
forward flexion possible to 55 degrees as well as 
hyperextension to 10 degrees, side bending to 12 degrees to 
the left and to 14 degrees to the right, and rotation to 20 
degrees to the right and 15 degrees to the left.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2004).  As such, the evidence of record has not 
demonstrated that the veteran has severe limitation of 
motion.  Therefore, the Board finds that the veteran has not 
met the criteria for an initial evaluation in excess of 20 
percent for his lumbosacral strain on or after April 12, 2001 
under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbosacral strain.  As 
previously noted, the April 2001 VA examiner indicated that 
the veteran had trunk forward bending to 60 degrees, and the 
January 2005 VA examiner noted forward flexion was possible 
to 55 degrees with pain, as truncal forward bending became 
uneasy and uncomfortable around 45 degrees.  As such, the 
veteran has not been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, the 
Board finds that the veteran is not entitled to an initial 
evaluation in excess of 20 percent for his lumbar strain 
under the revised rating criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that the April 2001 and January 2005 VA 
examiners found him to limitation of motion with pain and 
discomfort.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation under Diagnostic Codes 5295-5292.  
Indeed, the June 2002 rating decision specifically 
contemplated this pain and limitation of motion in its grant 
of the 20 percent disability evaluation under Diagnostic Code 
5295-5292.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board does acknowledge the April 2001 VA examiner's comment 
that the veteran may lose additional range of motion and have 
significant functional impairment during flare-ups and 
strenuous activity involving his back, as well as the January 
2005 VA examiner's statement that it could be expected that 
he would lose additional range of motion and experience 
functional loss with a flare-up because of his severe back 
pain and left radicular pain.  However, the January 2005 VA 
examiner also indicated that the veteran was able to perform 
ten repetitions of flexion/extension to neutral standing 
position from approximately 30 degrees of flexion without 
much difficulty.  Further, with respect to any additional 
limitation of motion due to his left radicular pain, the 
Board notes that the veteran is separately service-connected 
for his radiculopathy of the left lower extremity.  
Therefore, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent for a lumbosacral strain on or after April 12, 2001.


III. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected lumbosacral 
strain has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's lumbar spine disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's lumbosacral 
strain under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 10 percent for a 
lumbosacral strain prior to April 12, 2001 is denied.

An initial evaluation in excess of 20 percent for a 
lumbosacral strain on or after April 12, 2001 is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


